Case: 12-7159   Document: 8    Page: 1   Filed: 10/16/2012




          NOTE: This order is nonprecedential.


  Wnlteb ~tates QCourt of §ppeals
      for tbe jfeberal (!CIrcuIt

                   MELVIN LETT,
                  Claimant-Appellant,
                      v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
                 Respondent-Appellee.


                       2012-7159


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-3178, Judge Lawrence B.
Hagel.


                     ON MOTION


    Before LINN, DYK, and WALLACH, Circuit Judges.
PER CURIAM.

                      ORDER
    The Secretary of Veterans Mfairs moves to dismiss
this appeal as untimely.
    On May 7, 2012, the United States Court of Appeals
for Veterans Claims (Veterans Court) entered judgment
Case: 12-7159        Document: 8     Page: 2    Filed: 10/16/2012




MELVIN LETT v. SHINSEKI                                       2

in Lett's case. According to the docket of the Veterans
Court, the court received Lett's notice of appeal on July
16,2012,70 days after the date of judgment.
    To be timely, a notice of appeal must be filed with the
Court of Appeals for Veterans Claims within 60 days of
the entry of judgment. See 38 U.S.C. § 7292(a); 28 U.S.C.
§ 2107(b); Fed. R. App. P. 4(a)(I). The statutory deadline
for taking an appeal to this court is jurisdictional and
thus mandatory. Henderson v. Shinseki, 131 S. Ct. 1197,
1204-05 (2011) (the language of Section 7292(a) "clearly
signals an intent" to impose the same jurisdictional
restrictions on an appeal from the Veterans Court to the
Federal Circuit as imposed on appeals from a district
court to a court of appeals); see also Bowles v. Russell, 551
U.S. 205 (2007). Because Lett's appeal as to the underly-
ing judgment was filed outside of the statutory deadline
for taking an appeal to this court, we must dismiss the
appeal.
      Accordingly,
      IT Is ORDERED THAT:
      (1) The motion is granted.
      (2) The appeal is dismissed.
      (3) Each side shall bear its own costs.
                                       FOR THE COURT

      OCT 16 2012                      /s/ Jan Horbaly
         Date                          Jan Horbaly
                                       Clerk
cc: Melvin Lett
    Jeremiah M. Luongo, Esq.

s26
Issued As A Mandate:
                            OCT 16 2012